DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed March 16, 2022 have been fully considered but they are not persuasive.
The Applicants’ characterization of how Kim’s battery works does not appear to be correct.  They present two possibilities for the Kim’s transmitter when the battery is charged to full:
(a) cease supplying power to the device.  Kim does not disclose any functionality of ceasing or stopping wireless power supply when the battery is full.  This option is not persuasive. 
(b) supply only an amount of power to maintain the battery full (i.e. a trickle charge) while the load draws power from the battery.  Batteries can only be charged or discharged.  Current cannot flow in two directions on the same conductor into the battery’s positive terminal.   This option is also not persuasive. 
Kim discloses that its load is a cell phone (par 31).  When a user plugs in their cell phone to recharge its battery, the cell phone remains operable.  All of its internal loads (processor, screen, speakers, etc.) continue to operate and the user can make phone calls and access apps.  This means that the skilled artisan would understand that the battery is being charged and the loads receive power.  The only source of this both the battery and load.
Furthermore, Kim’s battery is passive.  It is just an energy storage device connected to the DC bus leading from the power combiner to the load.  There are no active control components located with the battery to control how it acts (force it to discharge when it normally wouldn’t, charge it to a higher potential than the DC bus, etc.).  This means that when the battery’s voltage potential is lower than the voltage at the output of the combiner (127), the battery will charge.  Current flowing from higher voltage potential to a lower potential is an electrical fact.  Since current is entering the battery to charge it, the battery cannot also be discharging through the same positive terminal.  Since the cell phone still operates, any operating power can obviously only come from Kim’s wireless charger (105).  
The only way the battery can discharge (again, because the battery has no active components) is when its voltage potential is higher than the combiner output voltage.  This would happen when the combiner’s output drops, which obviously occurs when the Kim transmitter stops supplying wireless power.  In this case, the only source of power for the cell phone loads is the battery.  This would happen when the user takes their phone off the charger and walks away.  This is what Kim refers to in paragraph 28.  The Kim battery provides power to the load “when so desired” means that the user is operating the phone (making a call) and the battery is the only source of power.
The ability of the Kim battery (any battery) to absorb charge when an input conductor has a higher voltage potential and then release that charge when the input 
Next, the Applicants state that “the nature of control would therefore be different” because “in Kim, there is no direct link between the signals generated by the power controller and the level of the total power output.” (Remarks, page 9).  The “total power output” is the power combiner (127) output.  Even if the Applicants’ battery decoupling analysis were accepted, Kim’s total power output is still on the left hand side of the battery.  Further, the total power output control (i.e. the direct link to signals generated by the power controller) is taught by Low.   
Regarding the three bulleted points on page 9:
The Examiner agrees that Kim’s power output is a function of battery size/capacity.  This does not mean, however, that there is no room for improvement by modifying Kim to include Low’s teaching of using the transmitter to control the total power output.  Just because a battery’s size limits its power level does not mean that this one level must always be provided.  The skilled artisan could envision instances in which the Kim cell phone would need more or less power.
The art rejection cites to Low for this control feature.  Claim 1 only broadly recites that the transmitter controls total power output.  It is not until claim 17 that this control is indicated as series/parallel connections of the power cells.  
There is no requirement in the claim that the total power output control of claim 1 must be interpreted as changing the number of coils.  Low 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims were rejected in view of the combination of Kim and Low.  The Applicants’ cannot show an error in the art rejection by arguing that Kim does not disclose the limitations for which Low has been cited.
The Applicants contend that their “nature of control” is different from what is disclosed by Kim (Remarks, page 9).  But claim 1 does not recite any “nature of control”; it only broadly recites the basic functionality of transmitter control over the total power output (not the how).  The Applicants’ contention that Kim’s battery is the load is also not a “nature of control” argument.  It appears to be a “specific type of aircraft component” argument, which the Applicants contend is not their intended purpose.  The only claims that explicitly define the “nature of control” are new claims 17 and 20.
The Applicants’ comments do not rebut Low, which explicitly discloses how a transmitter can send a signal to a plurality of receivers (i.e. power cells) to cause them to change their resistance, thereby directly controlling how much power they each distribute to their loads (par 50, 63, 70-71).  
The Applicants’ single sentence regarding Mueller is not persuasive to show any error in the alternative art rejection.  
The art rejections are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0020988) in view of Low (US 2011/0260682).
With respect to claim 1, Kim discloses an electronic power system (fig 2; par 23-43) comprising: 
a power controller (105) comprising a wireless transmitter device; and 
a plurality of power cells (three shown in fig 2; each power cell is a coil and a Charge RX pair; 121/124, 122/126, 202/203), each power cell comprising a wireless receiver device (121, 122, 202) for receiving wirelessly transmitted signals from said power controller, 
wherein each power cell is configured to provide a respective power output using signals received from the power controller (outputs of 124, 126; the communication system is bidirectional), 
wherein the respective power outputs of at least some of the plurality of power cells are combined to provide a total power output (within 127) of the electronic power system (the total output of 127 is applied to both 128-129), and
wherein the total power output providing an output load of the electronic power system (the output of the combiner “provides” a load 128-129 with power).

Further, paragraph 31 indicates that the battery is part of (and not removable from) the cell phone.  Thus, the skilled artisan would understand and that the battery (128) and load (129) are both a “load” from the point of view of the transmitter.  
Kim discloses bidirectional communication, which means that the transmitter communicates to the power cells.  Kim also discloses that each power cell has a power output and that the combiner (127) creates a “total power output” for at least some of the power cells.  Kim does not expressly disclose the last wherein clause of claim 1.  Low discloses an electronic power system (fig 7 and 9-13; par 50, 54-76) comprising:
a power controller (702) comprising a wireless transmitter device; and 
a plurality of power cells (710A-C), each power cell comprising a wireless receiver device for receiving wirelessly transmitted signals from said power controller (shown in more detail in figs 1-3);
wherein the power controller is configured to selectively control the plurality of power cells to adjust the level of total power output (par 50, 63, 70-
Low discloses the transmitter commands each power cell to change its load resistance, which directly affects that power cell’s power output.  When combined, Low’s receiver control command would be applied to the Kim combiner (127) to selectively control a “total power output”.  Kim and Low are analogous because they are from the same field of endeavor, namely wireless power systems with a plurality of receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kim to include the adjustable load resistance, as taught by Low.  The motivation for doing so would have been to control power distribution to satisfy load requirements (Low par 4, 63).
With respect to claim 2, Low discloses the power controller is arranged to transfer energy wirelessly to the power cells such that the respective power output of a power cell is generated from signals received from the power controller via wireless energy transfer (par 31-33, 44, 47).  Low discloses in-band communication (data that is modulated onto the wireless power signal).  
With respect to claim 4, Kim (par 34-36) and Low (par 46-47) both disclose that said plurality of power cells are individually addressable by said power controller.  Both references disclose the ability to direct communications to a specific receiver (as opposed to a broadcast message that all receivers respond to simultaneously). 
With respect to claims 6-7, Kim discloses at least one of the power cell outputs are connected (see fig 1-2), but does not expressly disclose how.  There are only two options for connecting electrical outputs: in series or in parallel.  Therefore, through the 
The skilled artisan would understand that outputs in series have their voltages summed while outputs in parallel have their current summed.  Thus, depending on the needs of the battery/load, the skilled artisan would have been motivated to select either series or parallel.  Unlike claim 17, claims 6-7 does not explicitly recite the ability to change between these series/parallel output connections.  
With respect to claim 8, Kim discloses said plurality of power cells are configurable into different physical and/or electrical arrangements in order to change the output of the electronic power system (par 29).  The claim does not define how the power cells are configurable, only that they are.  Kim discloses the ability to change how their outputs are combined (or not).  This is interpreted as configuring them into different electrical arrangements.  
Alternatively, the skilled artisan would have understood that the physical arrangement of electrical devices (power cells) does not affect their electrical functionality.  Physically moving pieces around is an obvious modification.  It does not produce any new or unexpected benefits. 
With respect to claim 9, Low discloses each power cell further comprises an AC-to-DC converter (fig 5, item 308) for converting the output from said wireless receiver device.  Furthermore, wireless power is transmitted as AC and Kim’s battery requires DC power.  Thus, Kim obviously includes an AC/DC converter as well.  It would appear that this converter is part of Charge RX (124, 126).

With respect to claim 11, Kim (123, 201) and Low (fig 5, item 316; par 46, 50) both discloses each power cell comprises a transmitting device for communicating wirelessly with said power controller and/or wherein said wireless receiver device comprises a transceiver (the bidirectional arrow 112 in Kim indicates that the “Comm System” both transmits and receivers, thereby making it a “transceiver”).  
With respect to claim 12, Kim (131, 204) and Low (316) both disclose each power cell comprises one or more processing or control units for processing signals received from the power controller and/or for controlling the respective power outputs.  
With respect to claim 13, Kim and Low combine to teach an actuator system comprising the electronic power system of claim 1.  Kim further discloses an actuatable element (see below), wherein the output load of said electronic power system is provided to said actuatable element to cause it to move. 
The Kim load is interpreted as a laptop or other consumer electronic device that includes a hard disk drive (HDD).  A laptop is known to have a CD-ROM drive (with a motor that spins the disc) or a hard disk drive (also with a motor that spins a disk and an actuator arm that moves a magnet across the disk).  HDDs obviously includes an arm on the hard disk drive that holds the magnet over the disk to read information from the disk as it spins.  Thus, Kim teaches that the electronic power system of claim 1 is provided to “said actuatable element to cause said actuatable element to move”. 

With respect to claim 15, Kim and Low combine to teach an aircraft comprising the electronic power system of claim 1.  Kim further discloses an actuator system and powered actuatable element, as discussed above in the art ejection of claim 13.  It would have been obvious for the skilled artisan to take the Kim/Low power supply and laptop and plug it into an aircraft power distribution system (i.e. via power plugs located at the passenger seats).  This makes the Kim/Low system part of “an aircraft”.  
The Applicants have not rebutted the interpretations of claims 13-15.  Thus, they are presumed to be correct.  Regarding claims 13-15, the references are analogous, as discussed above.
Regarding all claims, Kim also teaches that the load can be a cordless drill (par 30).  A drill obviously has a motor that “moves” a moveable element.  This drill can obviously be plugged into, and operate using power from, an aircraft power distribution system.  This satisfies the broad limitations of an “aircraft component”, a “moveable element”, a “motor”, “an actuatable element”. 
With respect to claim 16, Low discloses each power cell has an adjustable power output, and wherein the respective power outputs are adjusted based on signals received from the power controller (par 50, 63, 70-71).  It is unclear how the Applicants intend for claim 16 to be further limiting.  Claim 1 already recites that the power controller is configured to selectively control the power cells.  Claim 16 only adds that 
With respect to claim 19, Kim discloses the total power output is used to directly drive a moveable element (see art rejections of claims 13-15).  The use of “directly” in claim 19 does not disqualify Kim’s battery.  As noted above, when the battery is charging and the load is operating, the operating power would come “directly” from the power cell (not from the battery, as the battery cannot be charged and discharged at the same time).  Further, Kim discloses that the battery is part of the load (par 31) – they are not separable. 
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Low and Mueller (US 2014/0327300).
Kim and Low combine to teach the electronic power system, as discussed above.  This is an alternative rejection in which the “actuatable element”, the “motor” and the “actuator system” are interpreted as part of an aircraft.  It is noted that the Applicants have not argued that claims 13-14 are intended to be directed to an aircraft.  And the “aircraft” in the preamble of claim 15 is an intended use limitation.  MPEP §2111.02(II).  There is no explicit recitation in the claim that the actuator system or its actuatable element is supposed to be a fixed part of an aircraft (as opposed to a consumer electronic device that is temporarily brought onto the aircraft).  In the combination, Mueller’s movable/actuatable element would be powered “directly” from the Kim combiner. 

Kim states, “load 129 is a symbolic representation of any circuitry that draws power” (par 30).  The skilled artisan would have understood this “any circuitry” disclosure to include aircraft components, such as those taught by Mueller.  
Additional support for this combination can be found in the specification, which discloses that aircraft components are known to have power requirements that cannot be met with a single power source (par 3).  As Kim discloses how to take advantage of Kirchhoff’s Laws to power a single load with a plurality of power sources, the skilled artisan would have considered Kim’s teachings to address the identified problem in aircraft components. 
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Low and Otte (WO 2018/065077).


a plurality of power cells (antennas within 20, each connected to a rectifier 31-34; see page 5, lines 37-39 and page 6, lines 7-9);
wherein each power cell provides a respective power output (output of 31-34); 
wherein the respective power outputs of some of the power cells are combined to provide a total power output (via 70), the total power output providing an output load of the electrical power system (90); and 
wherein the plurality of power cells is electrically or electronically re-configurable to adjust the total power output (page 6, lines 18-24).  
The combination and Otte are analogous because they are from the same field of endeavor, namely wireless power receivers with a plurality of power cells connected to a combiner.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kim’s combiner to include the re-configurable series/parallel switching function taught by Otte.  The motivation for doing so would have been to provide the necessary current and/or voltage required for the load (Otte page 7, lines 15-16; page 9, lines 1-9).  The skilled artisan would have known that outputs in series have their voltages summed while outputs in parallel have their currents summed.  
With respect to claim 18, Otte discloses: 

wherein, in a second electrical arrangement, at least some of the power cells are connected in parallel (see fig 2b), wherein the electrical power system has, in the second electrical arrangement, a second total power output that is different than the first (inherent; series outputs sum voltages while parallel outputs sum currents – changing the series/parallel connections inherently changes the voltage and current, thereby changing power).
With respect to claim 20, the references combine to each the electronic power system with reconfigurable power cell outputs, as discussed above in the art rejections of claims 1 and 17-18.  The references are analogous, as discussed above.
In claims 18 and 20, the power controller is defined as sending signals to the power cells to control their “respective” power output.  There is no requirement in any of the claims that the power controller sends signals to control the series/parallel connections of the plurality of power cells.  The respective power output control is completely separate from the total power output control.  Otte’s series/parallel output arrangement is controlled via controller 80, which is located within the receiver.  
Should the Applicants amend the claim to define that the power controller (within the transmitter) also sends signals to control the series/parallel arrangement, they should be prepared to rebut the presumption that it would have been obvious to move this functionality from the Otte receiver to the combination’s transmitter.  Support for this can be found in that the combination already has the transmitter sending control signals (taught by Low).  Moving the source of the series/parallel command (from receiver to transmitter) does not change any of the functionality in controlling the total power output. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836